Judgment unanimously affirmed, with costs. Memorandum: The State’s appeal in each of these cases is based upon its contention that it was not negligent in the construction, maintenance or marking of the highway where the accident occurred, but that even if it was negligent, such negligence was not the proximate cause of the accident. There was ample evidence to support the trial court’s finding that at the point of the accident the State had violated its own rule for traffic regulation (Manual of Uniform Traffic Control Devices, § 262.1; 17 NYCRR 262.1), requiring highway markings to warn motorists not to pass where clear sight distances are less than 1,000 feet. The Clark automobile, which collided with the one in which the plaintiffs were riding, attempted to pass a vehicle ahead of it at this point where the sight visibility and the dotted line in the middle of the road indicated that a vehicle could pass with safety. Unfortunately, the plaintiffs vehicle was then in a depressed area of the highway, approaching from the opposite direction and not visible to Clark. It then suddenly appeared in front of Clark and the head-on collision occurred. The evidence reveals that this highway condition had existed for a considerable period of time. The record supports the trial court’s conclusion that the State’s negligence was the proximate cause of the accident. The State does not question the findings as to damages. (Appeal from judgment of Court of Claims—negligence—highway.) Present—Marsh, P. J., Cardamone, Simons, Goldman and Witmer, JJ.